DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed on April 23, 2021, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-8 are allowable.
b.	The following is an Examiner's Statement of Reasons for Allowance:  Claims 1-8 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches the image reading apparatus and method comprising means for and steps of:
detecting, from a setting sheet placed on a medium placement unit, setting information for setting a condition of reading processing of a document without reading 
setting the condition of the reading processing based on the setting information that is detected; and
executing the reading processing including reading of the document by the reading unit, under the condition that is set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Shikaze et al (US Publication No. 2016/0212282) discloses an apparatus capable of causing an image forming apparatus to read setting information in a setting sheet for scanning documents based on the setting information.  Shikaze fails to teach that the reading of the setting sheet is not done by the reading unit of the apparatus and the medium placement unit is not positioned upstream of the reading unit.
b. Tagawa (US Publication No. 2009/0021803) discloses an image reading apparatus with an ADF image reading unit, an image-reading control unit that controls the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



May 4, 2021